Title: To James Madison from Thomas Jefferson, 19 December 1806
From: Jefferson, Thomas
To: Madison, James



Dec. 19. 06.

I send you the draught of a proclamation dated for tomorrow.  I think all the letters & orders, to the effect already agreed on, should be instantaneously got ready; and I ask the heads of departments to meet here tomorrow at 11. oclock to consider what additional measures can be taken for forcing the Cambrian off, and for preventing her entering any other port of the U.S.  Would it not be proper to ask Mr. Erskine to see you immediately, to shew him the letter of Newton & report of the officer, & to let him know the measures we will take tomorrow.  He may by to night’s post reinforce his advice to those officers.
